5 Ill. App.2d 577 (1955)
126 N.E.2d 415
Hedwig Lipski, Appellant,
v.
Arthur Schwartz, Appellee.
Gen. No. 46,460.
Illinois Appellate Court  First District, Second Division.
April 6, 1955.
Rehearing denied May 16, 1955.
Released for publication May 23, 1955.
Robert B. Cook, for appellant.
Allan R. Cohen, and Louis A. Lehr, of counsel.
Julius J. Schwartz, and Richard F. Watt, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE McCORMICK.
Judgment and order affirmed.
Not to be published in full.